DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2. 	Claim 6 is objected to because of the following informalities: claim 6 recites “the metal potion”, however there appears be a grammatical error in the recitation and —the metal portion— should be claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1-3, 5, 6, 8, 9, 16-18 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (US 2019/0339776 A1, hereinafter referred as “Rosenberg”).
 	Regarding claim 1, Rosenberg discloses a touch sensing module (Abstract discloses system for detecting and responding to touch inputs) comprising: 
 	a sensing coil (124) (¶0147 discloses an inductor 124 (e.g., multi-loop coil of copper wire that forms an air inductor 124)); 
a metal portion (114, 126, 132) disposed to be spaced apart from the sensing coil (¶0198 discloses the coupler 132 can function to set and (approximately) maintain a gap between the inductor 124 and the magnetic element 126); and 
a first bracket having one surface (Figs. 13a-13g illustrate lower substrate of touch sensor 110), on which the metal portion (114, 126, 132) is disposed (Fig. 16, ¶0123 and ¶0146 discloses a touch sensor 110 interposed between the substrate 114 and a touch sensor surface 112; a magnetic element 126 coupled to the substrate 114 below the touch sensor surface 112), and an other surface, opposing the one surface, on which a pad having capacitance (Figs. 13a-13g, 16 and ¶0032 discloses an array of sense electrode and drive electrode pairs 116 patterned across a substrate), configured to vary as a touch is applied (¶0155 discloses read capacitance values between these sense electrode and drive electrode pairs 116), is disposed.
	Regarding claim 2, Rosenberg discloses touch sensing module of claim 1, wherein the metal portion (114, 126, 132) comprises: a connection portion connected to the first bracket (114, 126, 132) (Fig. 16, ¶0123 and ¶0146 discloses a magnetic element 126 coupled to the substrate 114 below the touch sensor surface 112); and a pressurization portion (132) extending from the connection portion (Fig. 16 illustrates the coupler 132 extends from the connection of the touch sensor surface 114 to the touch sensor 110) and configured to deform as a touch is applied (Fig. 16 and ¶0122 discloses the coupler 132 defines a flexure coupled to or integrated into the substrate (or the touch sensor surface 114)).
	Regarding claim 3, Rosenberg discloses touch sensing module of claim 2, further comprising: a first substrate (130) having an area in which the sensing coil (124) is disposed (Fig. 16 and ¶0146 discloses an inductor 124 rigidly coupled to a chassis 130), wherein the pressurization portion (132) has one end connected to the connection portion (Fig. 16 and ¶0146 discloses coupler 132 coupling the substrate 114 to the chassis 130), and an other end connected to the first substrate (130) (Fig. 16 and ¶0146 discloses coupler 132 coupling the substrate 114 to the chassis 130).
	Regarding claim 5, Rosenberg discloses touch sensing module of claim 2, wherein the metal portion (114, 126, 132) further comprises: a sensing region protruding in a direction (Fig. 16, ¶0123 and ¶0146 discloses magnetic element 126 protrudes from the touch sensor surface 114 in a direction toward the inductor 124), in which the sensing coil (124) is disposed, and overlapping a winding surface of the sensing coil (Fig. 16 and ¶0196 discloses inductor 124 is approximately centered over the magnetic element 126).
	Regarding claim 6, Rosenberg discloses touch sensing module of claim 1, further comprising: a first substrate (130) having an area in which the sensing coil (124) is disposed (Fig. 16 and ¶0146 discloses an inductor 124 rigidly coupled to a chassis 130), wherein the metal potion (114, 126, 132) is disposed to be spaced from the first substrate (130) (¶0198 discloses the coupler 132 can function to set and (approximately) maintain a gap between the inductor 124 and the magnetic element 126).
	Regarding claim 8, Rosenberg discloses touch sensing module of claim 1, further comprising: a second substrate (¶0079 discloses a cover layer arranged over the touch sensor surface 112) having an area in which the pad is disposed (Figs. 13a-13g depict the touch sensor electrodes are encapsulated by the cover layer and lower substrate of the touch sensor 110).
	Regarding claim 9, Rosenberg discloses touch sensing module of claim 8, wherein the first and second substrates are connected to each other to form a single substrate (Fig. 16 and ¶0144 discloses a coupler 132 coupling cover layer via the substrate 114 to the chassis 130).
	Regarding claim 16, Rosenberg discloses an electronic device comprising: the touch sensing module of claim 1 (Figs. 5a-7 and ¶0098 discloses the housing 160—including the vibrator 120 and the sense and drive electrodes and the supporting touch sensor 110—can be isolated on its top, bottom, and/or sides by compressible foam pads that suspend the housing 160 from a casing of the computing device); and a housing (160) comprising a touch switch portion overlapping the touch sensing module (Figs. 3, 4 and Abstract discloses a touch sensor interposed between the substrate and a touch sensor surface).
	Regarding claim 17, Rosenberg discloses an electronic device (Figs. 3, 4) comprising: 
 	a housing including an outer housing (¶0079 discloses a cover layer arranged over the touch sensor surface 112), including a touch switch portion (Figs. 3, 4 and ¶0032 discloses touch sensor 110), and an inner housing (130) disposed to be spaced apart from the outer housing (cover layer) (Fig. 16, ¶0079, ¶0146 and ¶0198 discloses the coupler 132 can function to set and (approximately) maintain a gap between the inductor 124 coupled to the chassis 130 and the magnetic element 126 coupled to the cover layer); and 
 	a touch sensing module disposed between the outer housing (cover) and the inner housing (130) (Figs. 13a and 16 illustrate array of sense and drive electrodes 116, magnetic element 126 and coil 124 disposed between the cover layer and chassis 130), wherein the touch sensing module comprises: a sensing coil (124) disposed to be spaced apart from the outer housing (cover layer) (Fig. 16 and ¶0146 discloses an inductor 124 rigidly coupled to a chassis 130); a metal portion (114, 126, 132) disposed between the outer housing (cover layer) and the sensing coil (124) (Fig. 16, ¶0123 and ¶0146 discloses a magnetic element 126 coupled to the substrate 114 below the touch sensor surface 112) and spaced apart from the sensing coil (124) (¶0198 discloses the coupler 132 can function to set and (approximately) maintain a gap between the inductor 124 and the magnetic element 126); and a first bracket having one surface (Figs. 13a-13g illustrate lower substrate of touch sensor 110), facing the inner housing (130) (Fig. 16), on which the metal portion (114, 126, 132) is disposed (Fig. 16, ¶0123 and ¶0146 discloses a touch sensor 110 interposed between the substrate 114 and a touch sensor surface 112; a magnetic element 126 coupled to the substrate 114 below the touch sensor surface 112), and an other surface, facing the outer housing (cover layer), on which a pad, having capacitance configured to vary as a touch is applied (Fig. 16, ¶0123 and ¶0146 discloses a touch sensor 110 interposed between the substrate 114 and a touch sensor surface 112; a magnetic element 126 coupled to the substrate 114 below the touch sensor surface 112), is disposed.
	Regarding claim(s) 18, this/these apparatus claims has/have similar limitations as apparatus claim(s) 2, and therefore rejected on similar grounds.
	Regarding claim 21, Rosenberg discloses the electronic device of claim 17, wherein the touch sensing module includes a plurality of touch sensing modules (Fig. 25 and ¶0207 discloses multiple inductor and magnetic element pairs), and wherein the touch switch portion includes a plurality of touch switch portions, respectively corresponding to the plurality of touch sensing modules (¶0207 discloses a first magnetic element 126 arranged in the chassis 130 under the first inductor 124 and thus near the first edge of the substrate 114… a second magnetic element 127 rigidly coupled to the chassis 130 and offset from the first magnetic element 126; and a second inductor 125 coupled to the substrate 114 below the touch sensor surface 112, arranged proximal a second edge of the substrate 114 opposite the first edge, and configured to magnetically couple to the second magnetic element 127).
	Regarding claim 23, Rosenberg discloses the electronic device of claim 17, wherein at least partial regions of the touch switch portion (Figs. 3, 4), the pad (116), and the sensing coil (124) overlap each other (Figs. 3, 4, 13a-14, 16 and 18b).
	Regarding claim 24, Rosenberg discloses a touch sensing module comprising: 
 	a pad (Figs. 13a-13g, 16 and ¶0032 discloses an array of sense electrode and drive electrode pairs 116 patterned across a substrate), a first bracket (Figs. 13a-13g illustrate lower substrate of touch sensor 110), a metal portion (114, 126, 132), and a sensing coil (124) facing and spaced apart from the metal portion (114, 126, 132) (¶0198 discloses the coupler 132 can function to set and (approximately) maintain a gap between the inductor 124 and the magnetic element 126), disposed in this order in a touch direction (Figs. 13a-13g and 16), which is a direction in which a touch is applied (Figs. 13a-13g and 16), 
 	wherein the pad (116) comprises a capacitance configured to vary in response to a touch (¶0155 discloses read capacitance values between these sense electrode and drive electrode pairs 116).
	Regarding claim 25, Rosenberg discloses the touch sensing module of claim 24, further comprising a second bracket (130) disposed such that the sensing coil (124) is between the metal portion (114, 126, 132) and the second bracket (130) (Fig. 16 and ¶0146 discloses an inductor 124 rigidly coupled to a chassis 130 and located beneath the touch surface 114).
	Regarding claim 26, Rosenberg discloses the touch sensing module of claim 25, wherein the metal portion (114, 126, 132) comprises a pressurization portion (132) extending in the touch direction configured to deform in response to the touch (Figs. 16 and ¶0122 discloses the coupler 132 defines a flexure coupled to or integrated into the substrate (or the touch sensor surface 114)), and/or the second bracket comprises an elastic portion extending in the touch direction configured to deform in response to the touch.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 10-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Jung et al. (US 2021/0019009 A1, hereinafter referred as “Jung”).
	Regarding claim 10, Rosenberg doesn’t explicitly disclose the touch sensing module of claim 1, wherein the sensing coil and the pad are electrically connected to each other to form a resonance circuit, and wherein the resonance circuit generates a resonance signal having a resonant frequency configured to vary as a touch is applied.
	 However, in a similar field of endeavor, Jung discloses wherein the sensing coil (212) and the pad (216) are electrically connected to each other to form a resonance circuit (¶0021 and ¶0177 discloses the inductive determination circuit 1170 and the capacitive determination circuit 1180 may share one reference resonant circuit), and wherein the resonance circuit generates a resonance signal having a resonant frequency configured to vary as a touch is applied (Fig. 15 and ¶0210 discloses step S1560 of determining, by the capacitive determination circuit 1180 or 1380, whether a finger comes into contact with the contact portion and whether a finger that comes into contact with the contact portion is a human finger based on the first capacitive resonant frequency ω_C1 of the first electric signal and the reference resonant frequency ω_ref of the reference electric signal (see step S1540)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg for the purpose of  providing a touch force sensor in which the performance of an inductive sensor is improved such that the inductive sensor detects a touch location and touch force, and a capacitive sensor detects whether a touched finger is an actual human finger, thereby preventing erroneous operation from being performed by force applied from the outside (¶0014).
	Regarding claim 11, Rosenberg doesn’t explicitly disclose the touch sensing module of claim 10, further comprising: a detection circuit electrically connected to the resonance circuit and configured to generate a touch input signal based on an amount of a change in the resonant frequency of the generated resonance signal.
	 However, in a similar field of endeavor, Jung discloses a detection circuit electrically connected to the resonance circuit and configured to generate a touch input signal based on an amount of a change in the resonant frequency of the generated resonance signal (Fig. 15 and ¶0210 discloses step S1560 of determining, by the capacitive determination circuit 1180 or 1380, whether a finger comes into contact with the contact portion and whether a finger that comes into contact with the contact portion is a human finger based on the first capacitive resonant frequency ω_C1 of the first electric signal and the reference resonant frequency ω_ref of the reference electric signal (see step S1540)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg for the purpose of  providing a touch force sensor in which the performance of an inductive sensor is improved such that the inductive sensor detects a touch location and touch force, and a capacitive sensor detects whether a touched finger is an actual human finger, thereby preventing erroneous operation from being performed by force applied from the outside (¶0014).
	Regarding claim 12, Rosenberg doesn’t explicitly disclose the touch sensing module of claim 11, wherein the detection circuit detects a position, to which a touch is applied, based on a change in resonant frequency depending on a change in capacitance of the pad, and generates a contact touch input signal including information of the detected position.
  However, in a similar field of endeavor, Jung discloses wherein the detection circuit detects a position, to which a touch is applied (¶0179 discloses the capacitive determination circuit 1180 may detect the touch location of the finger), based on a change in resonant frequency depending on a change in capacitance of the pad (Abstract and ¶0090 discloses the second resonant frequency of a second resonant circuit attributable to a capacitance varying depending on whether a finger comes into contact with the touch electrode), and generates a contact touch input signal including information of the detected position (¶0179 discloses the capacitive determination circuit 1180 may detect the touch location of the finger).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg for the purpose of  providing a touch force sensor in which the performance of an inductive sensor is improved such that the inductive sensor detects a touch location and touch force, and a capacitive sensor detects whether a touched finger is an actual human finger, thereby preventing erroneous operation from being performed by force applied from the outside (¶0014).
	Regarding claim 13, Rosenberg doesn’t explicitly disclose the touch sensing module of claim 11, wherein the detection circuit detects an intensity of a pressure, generated by a touch, based on a change in resonant frequency depending on a change in inductance of the sensing coil, and generates a force touch input signal matching the detected intensity of the pressure.
 	However, in a similar field of endeavor, Jung discloses wherein the detection circuit detects an intensity of a pressure, generated by a touch, based on a change in resonant frequency depending on a change in inductance of the sensing coil (¶0178 discloses the inductive determination circuit 1170 may detect the difference between the reference resonant frequency ω_ref and the first inductive resonant frequency ω_L1, and may determine the displacement of the first part 1130 and the external force 1150 in the Z-axis direction based on the difference between the reference resonant frequency ω_ref and the first inductive resonant frequency ω_L1), and generates a force touch input signal matching the detected intensity of the pressure (¶0178 discloses determine the displacement of the first part 1130 and the external force 1150 in the Z-axis direction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg for the purpose of  providing a touch force sensor in which the performance of an inductive sensor is improved such that the inductive sensor detects a touch location and touch force, and a capacitive sensor detects whether a touched finger is an actual human finger, thereby preventing erroneous operation from being performed by force applied from the outside (¶0014).
	Regarding claim 14, Rosenberg doesn’t explicitly disclose the touch sensing module of claim 1, wherein the pad constitutes a pad resonance circuit, and the sensing coil constitutes a sensing coil circuit, and wherein the pad resonance circuit and the sensing coil resonance circuit generate a first resonance signal and a second resonance signal having resonant frequencies varying as a touch is applied, respectively.
	However, in a similar field of endeavor, Jung discloses wherein the pad constitutes a pad resonance circuit (Abstract discloses a second resonant circuit connected to a touch electrode), and the sensing coil constitutes a sensing coil circuit (Abstract discloses a first resonant circuit coupled to an inductive coil), and wherein the pad resonance circuit and the sensing coil resonance circuit generate a first resonance signal and a second resonance signal having resonant frequencies varying as a touch is applied, respectively (¶0036, claim 2 and claim 3 discloses the capacitive determination circuit may detect the touch location of the finger, the inductive determination circuit may detect the touch location of the finger).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg for the purpose of  providing a touch force sensor in which the performance of an inductive sensor is improved such that the inductive sensor detects a touch location and touch force, and a capacitive sensor detects whether a touched finger is an actual human finger, thereby preventing erroneous operation from being performed by force applied from the outside (¶0014).
	Regarding claim 15, Rosenberg doesn’t explicitly disclose the touch sensing module of claim 14, further comprising: a detection circuit electrically connected to the pad resonance circuit and the sensing coil resonance circuit, wherein the detection circuit generates a contact touch input signal based on an amount of a change in resonant frequency of the first resonance circuit, and generates a force touch input signal based on an amount of a change in resonant frequency of the second resonance signal.
	However, in a similar field of endeavor, Jung discloses a detection circuit electrically connected to the pad resonance circuit (¶0175 discloses the capacitive determination circuit 1180 and the reference resonant circuit are disposed for one module associated with a plurality of individual channels or one capacitive determination circuit 1180) and the sensing coil resonance circuit (¶0149 discloses an inductive determination circuit 1170 configured to receive a second electric signal formed in the first inductive channel resonant circuit 1120), wherein the detection circuit generates a contact touch input signal based on an amount of a change in resonant frequency of the first resonance circuit (¶0162 discloses a capacitive determination circuit 1180 configured to detect the first capacitive resonant frequency ω_C1 of a first electric signal formed in the first capacitive channel resonant circuit 1140), and generates a force touch input signal based on an amount of a change in resonant frequency of the second resonance signal (¶0149 discloses to determine the displacement Δd=|d−d0| of the first part 230, 330 or 1130 and the external force 250, 350 or 1150 in the Z-axis direction based on the first inductive resonant frequency ω_L1 of the second electric signal and the reference resonant frequency ω_ref of the reference electric signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg for the purpose of  providing a touch force sensor in which the performance of an inductive sensor is improved such that the inductive sensor detects a touch location and touch force, and a capacitive sensor detects whether a touched finger is an actual human finger, thereby preventing erroneous operation from being performed by force applied from the outside (¶0014).
	Regarding claim 22, Rosenberg doesn’t explicitly disclose the electronic device of claim 21, wherein first brackets, included in the plurality of touch sensing modules, are formed to be separated from each other and metal portions, included in the plurality of touch sensing modules, are formed to be separated from each other.
 	However, in a similar field of endeavor, Jung discloses wherein first brackets (26), included in the plurality of touch sensing modules (20), are formed to be separated from each other (Figs. 1, 4, ¶0073 and ¶0098 discloses a plurality of individual regions 432 elastically deformable in the Z-axis direction by the external force in the Z-axis direction) and metal portions (25a), included in the plurality of touch sensing modules (20), are formed to be separated from each other (Figs. 1, 4, ¶0073 and ¶0098 discloses a plurality of individual regions 432 elastically deformable in the Z-axis direction by the external force in the Z-axis direction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenberg so that touch force sensor 400 of FIG. 4 may be located on the bezel, side, or back of a mobile device (¶0103).
Allowable Subject Matter
6. 	Claims 4, 8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692